Citation Nr: 1443233	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  12-09 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.

(The issue of entitlement to service connection for tinnitus is addressed in a separate Board decision).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1971 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In June 2014, the Veteran testified in a Board Videoconference Hearing before the undersigned Veterans Law Judge.  This appeal was processed using both the Virtual VA System and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran sustained acoustic trauma during service.

2.  The Veteran has a current bilateral sensorineural hearing loss disability for VA compensation purposes.

3.  The Veteran had chronic symptoms of bilateral hearing loss during service.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claim for service connection for bilateral hearing loss has been considered with respect to VA's duties to notify and assist.  Given the favorable outcomes adjudicated herein, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, sensorineural hearing loss (as an organic diseases of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims (Court) has held that a veteran may establish the required nexus between his current hearing loss disability and his term of military service if he can show that his hearing loss disability resulted from acoustic trauma.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  Hearing loss (also referred to as hearing "impairment") will be considered a disability for VA disability compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran contends that he currently has bilateral hearing loss as a result of in-service noise exposure.  Specifically, the Veteran asserts that he was exposed to loud noises from weapons fire, including grenades and a howitzer, aircraft, and from his duties as a ground radio repairman while in service.  He also reported some post-service noise exposure as an engineer for the railroad and recreational noise exposure from firearms, and reported consistent use of hearing protection both at the railroad and during recreational firearm use.

The Board first finds that the Veteran sustained acoustic trauma in service.  As reflected in the DD Form 214, the Veteran's military occupational specialty was ground radio repairman.  He was also awarded a citation as a rifle expert.  The Veteran's contentions regarding noise exposure are consistent with the nature of his service; accordingly, noise exposure during service (acoustic trauma) is recognized by VA.  See 38 U.S.C.A. § 1154(a).

The Board next finds that the Veteran has a current bilateral (sensorineural) hearing loss "disability" that meets the criteria at 38 C.F.R. § 3.385, based on audiometric test scores of 40 decibels.  The December 2010 VA audiology examination report revealed that the Veteran has a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  

The Board finds that the evidence is in relative equipoise as to whether the Veteran had chronic symptoms of bilateral sensorineural hearing loss during service.  Comparing the Veteran's service enlistment examination versus service separation examination shows threshold shifts in audiometric measurements, bilaterally, throughout multiple thresholds.  The December 1970 enlistment examination and the January 1974 service separation examination reports show loss of hearing acuity, bilaterally, and decreased auditory acuity across all frequencies.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran had chronic symptoms of bilateral sensorineural hearing loss during service.

The Board notes that the December 2010 VA examiner opined that the Veteran's hearing was not aggravated beyond its natural progression while on active duty, and the January 2012 VA addendum medical opinion indicated that the claimed condition (bilateral hearing loss) was less likely than not incurred in, or caused by, the claimed in-service injury (acoustic trauma).  However, these opinions have no probative value because the Board is granting service connection on a presumptive basis because symptoms of bilateral sensorineural hearing loss were chronic in service.  See 38 C.F.R. § 3.303(b).  Moreover, the Veteran's private treating physician, Dr. D.G., opined that it is more than likely that the Veteran has high-frequency hearing loss related to noise exposure while in the military.  Dr. D.G. explained that, in reviewing the Veteran's entrance and discharge audiograms, it is apparent that during service he had a significant threshold shifts of 10 decibels lost (or a decrease in hearing acuity) at several frequencies, left worse than right.

Resolving reasonable doubt in favor of the Veteran, the Board finds that symptoms of bilateral sensorineural hearing loss were chronic in service.  See 38 C.F.R. § 3.303(b) (for the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time).  The record does not reflect that the subsequent manifestations of the same chronic disease after service (i.e., decreased hearing acuity) are clearly attributable to intercurrent causes.  For these reasons, the Board finds that the criteria for presumptive service connection for bilateral sensorineural hearing loss (as a chronic disease with chronic in-service manifestations) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


